Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Torchman on August 25, 2021.

The application has been amended as follows: 
Title
	Amend title as follows: ENDOSCOPIC TREATMENT INSTRUMENT HAVING AN INNER AND OUTER TUBE

Abstract
	Replace Abstract with the following:
 An endoscopic treatment instrument including a dual tube inserted into a channel of an endoscope, the dual tube including an outer tube and an inner tube being inserted into the outer tube and moving forward and backward relative to the outer tube.  The outer tube and the inner tube are made of a plastic material composed of a mixture of an organic polymer and a silicone 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  Claim 1 recites an endoscopic treatment instrument including a dual tube inserted into a channel of an endoscope, the dual tube including an outer tube and an inner tube being inserted into the outer tube and moving forward and backward relative to the outer tube, wherein the outer tube and the inner tube are made of a plastic material composed of a mixture of an organic polymer and a silicone compound, the organic polymer is polypropylene and the silicone compound is polydimethylsiloxane, and the polypropylene is 90 to 99.5 wt % and the polydimethylsiloxane is 0.5 to 10 wt %.  Although the prior art of record discloses that two polymer materials, including polypropylene and polydimethylsiloxane, can be mixed in a ratio of 0.1:99.0 to 99.9:0.1 (see [0023] of Song, US 2020/0343829), there is no motivation to use such a specific mixture to form the inner and outer tube of the dual tube as claimed in claim 1.  Since none of the prior art explicitly teach or fairly suggest, alone or in combination, each and every element of claim 1, claim 1 is allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769.  The examiner can normally be reached on Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795